—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a police officer, applied for accidental disability retirement benefits after being involved in two motor vehicle accidents while on duty. Respondent denied petitioner’s application upon the ground that petitioner was not permanently incapacitated from the performance of his duties as a police officer. Petitioner contends that insofar as medical evidence was adduced at the hearing establishing that the injuries suffered by petitioner rendered him unable to perform the duties of a police officer, this determination is not supported by substantial evidence. We disagree. There was conflicting medical testimony presented at the hearing regarding petitioner’s disability. It was for respondent to evaluate this testimony and, inasmuch as at least one physician opined that petitioner had no objective signs of a disability which would preclude him from performing his duties as a police officer, substantial evidence supports respondent’s determination.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.